DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-19 are presented for examination.

Priority
3.         Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0113551, filed on 09/07/2020.

Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 08/20/2021 is  in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.        Claim(s) 1, 3, 4, 15, and 17019 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chung et al (PG Pub NO 2020/0192544).

As in claim 1, Chung et al discloses a touch sensing device (Fig 1) comprising: 
a touch controller configured to operate in a write mode during a display period and operate in a read request mode or a read operation mode during a touch sensing period; (Fig 1-3 and Par 0056, 0078) discloses in-cell touch panel wherein plurality of touch electrodes TE, provided in the touch panel TP, serve as a touch sensor in a touch sensing period, the plurality of touch electrodes TE may serve as a common electrode CE to which a common voltage Vcom is applied to display an image data in a display period.
and a touch driver configured to receive touch sensing data from a touch sensor during the touch sensing period and transmit the touch sensing data to the touch controller through a first bus and a second bus, (Fig 4 and Par 0082-0085) discloses the touchscreen driver circuit 130 and the micro control unit 150 may transmit data to and receive data from each other via a communications interface (IF); wherein control unit 150 may be regarded as a master, performing overall control of the touchscreen driver circuit 130, while the touchscreen driver circuit 130 may be regarded as a slave, performing a touch sensing operation, under the control of the micro control unit 150.
wherein the first bus is used for clock transmission in the write mode and the read request mode and is used for data transmission in the read operation mode, (Fig 4 item L2 and Par 0084-0087) discloses  clock signal line L2 is a signal line, through which the micro control unit 150 transmits a clock signal SCLK to the touchscreen driver circuit 130.
and the second bus is used for data transmission in the write mode, the read request mode, and the read operation mode. (Fig 4 and Par 0085-0087) discloses (second) bus used for data transmission between touch driver and controller. 
and a transmitter configured to transmit the ternary symbol touch sensing data, wherein the touch driver transmits the ternary symbol touch sensing data to the touch controller through the first and second buses in the read operation mode.

As in claim 3, Chung et al discloses the touch sensing device (Fig 1) of claim 1, wherein, in the write mode, the touch controller transmits a clock to the touch driver through the first bus and transmits touch drive setting data to the touch driver through the second bus. (Fig 4 and Par 0086) discloses transmitting clock signal and setting data signal (i.e. information necessary to control the operation of the touch driver circuit) between controller (i.e. MCU) and touch driver via communication interface (i.e. bus) in write data mode.

As in claim 4, The touch sensing device (Fig 1) of claim 1, wherein, in the read request mode, the touch controller transmits a clock to the touch driver through the first bus and transmits read request data to the touch driver through the second bus. (Fig 4 and Par 0087) discloses transmitting clock signal and data signal between controller (i.e. MCU) and touch driver via communication interface (i.e. bus) in read data mode.

As in claim 15, Chung et al discloses a method of driving a touch sensing device, comprising:
during a display period, operating a touch controller in a write mode; (Fig 3 and Par 0078) discloses During the display driving period Td (i.e. write mode), a common voltage Vcom can be supplied to the sensing lines SL, so that an image can be displayed on the display panel DP. Here, the time division between the display driving period Td and the touch driving period Tt can be enabled by a touch synchronization signal Tsync.
 during a touch sensing period, operating the touch controller in a read request mode for requesting touch sensing data received from a touch sensor to a touch driver; (Fig 3 and Par 0078) discloses During the touch driving period Tt, the touch driving signal TDS can be supplied to the sensing lines SL, so that a touch sensing signal TSS can be received by the touch sensors TS.
and during the touch sensing period, operating the touch controller in a read operation mode in which the touch controller receives the touch sensing data from the touch driver through a first bus and a second bus, (Fig 4 and Par 0082-0085) discloses the touchscreen driver circuit 130 and the micro control unit 150 may transmit data to and receive data from each other via a communications interface (IF); wherein control unit 150 may be regarded as a master, performing overall control of the touchscreen driver circuit 130, while the touchscreen driver circuit 130 may be regarded as a slave, performing a touch sensing operation, under the control of the micro control unit 150.
 wherein the first bus is used for clock transmission in the write mode and the read request mode and is used for data transmission in the read operation mode, (Fig 4 item L2 and Par 0084-0087) discloses  clock signal line L2 is a signal line, through which the micro control unit 150 transmits a clock signal SCLK to the touchscreen driver circuit 130.
and the second bus is used for data transmission in the write mode, the read request mode, and the read operation mode. (Fig 3-4 and Par 0085-0087) discloses bus used for data transmission between touch driver and controller during operation.

As in claim 17, Chung et al discloses the method of claim 15, wherein, when the touch controller operates in the write mode during the display period, the touch controller transmits a clock to the touch driver through the first bus and transmits touch drive setting data to the touch driver through the second bus. (Fig 4 and Par 0086) discloses transmitting clock signal and setting data signal (i.e. information necessary to control the operation of the touch driver circuit) between controller (i.e. MCU) and touch driver via communication interface (i.e. bus) in write data mode.

As in claim 18, Chung et al discloses the method of claim 15, wherein, when the touch controller operates in the read request mode during the touch sensing period, the touch controller transmits a clock to the touch driver through the first bus and transmits read request data to the touch driver through the second bus. (Fig 4 and Par 0087) discloses transmitting clock signal and data signal between controller (i.e. MCU) and touch driver via communication interface (i.e. bus) in read data mode.

As in claim 19, Chung et al discloses the method of claim 15, wherein, when transmission ready data is applied to the second bus and communication deactivation data is applied to a third bus, the touch controller operates in the read request mode. (Fig 3-4 and Par 0078,0085-0087) discloses communication bus used for data transmission between touch driver and controller during operation; [0089] For example, in a state in which the touch sensing data obtained using the touch sensor 134 and the analog-to-digital converter 136 is temporarily stored in a buffer BUF, the touch sensing data is announced to the micro control unit 150 by an interface request signal SPI Request. When a protocol (e.g. SSN=1, and MISO=1) corresponding to the interface request signal SPI Request is input, the micro control unit 150 reads the touch sensing data in the buffer BUF and stores the touch sensing data in an internal memory thereof. Afterwards, the micro control unit 150 performs post processing, e.g. extracts touch coordinates, by processing the touch sensing data stored in the internal memory thereof.

Claim Rejections - 35 USC § 103

8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.        Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (PG Pub NO 2020/0192544) in view of Lin et al (PG Pub NO 2020/0042134). 

As in claim 7, Chung et al discloses the touch sensing device of claim 1, wherein (Fig 1, 4) discloses touch driver receiving touch sensing data from touch sensor; But fails to disclose the touch driver adds any one among a checksum bit, a parity bit, and a cyclic redundancy check (CRC) bit to the touch sensing data received from the touch sensor. However, Lin et al (Par 0014 and Fig 2) discloses the use of error correcting codes (ECC) such as cyclic redundancy check (CRC) code within communication signal between touch sensor and touch driver. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chung et al with the teaching of Lin et al such that communication signal is improved by using error correcting codes within transmitted signal of input sensing device in order to improve input detection.

12.        Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (PG Pub NO 2020/0192544) in view of Seo et al (PG Pub NO 2020/0097112)
As in claim 8, Chung et al discloses the touch sensing device of claim 1, wherein the touch driver includes a first read-out integrated circuit (IC) and a second read- out IC; each of the first and second read-out ICs is connected to the touch controller through the first bus, the second bus, and a third bus; (Fig 1, 4, 11 and Par 0130) discloses touch driver having plurality of read-out IC connected to the touch controller through communication interface (SPI) (i.e. bus). But fails to disclose the first and second read-out ICs share at least one among the first bus, the second bus, and the third bus. However Seo et al (Fig 1-2 and Par 0048-0054, 0099) discloses in-cell touch sensor having touch driver that includes a first read-out integrated circuit (IC) and a second read- out IC connected to the touch controller through the two-way communication interface (i.e. bus) and (Fig 8 and Par 0103) discloses read-out ICs share at least one among the first bus, the second bus, and the third bus. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Chung et al with the teaching of Seo et al wherein at least one bus is shared when connecting read-out IC to touch controller in order to reducing the number of lines required for bidirectional communication for transmitting touch data, reducing a size of an MCU package, and improving EMI characteristics.

As in claim 9, Chung et al in view of Seo et al discloses the touch sensing device of claim 8, wherein the touch controller transmits communication activation data through the third bus in the write mode, the read request mode, and the read operation mode. Chung et al (Fig 4, 5 and Par 0084,0086-0087) discloses communications interface between the touchscreen driver circuit and the micro control unit  wherein micro control unit  transmit the master data MOSI (i.e. information necessary to control the operation of the touchscreen driver circuit ) to the touchscreen driver circuit  in write, read operation mode.

As in claim 10, Chung et al in view of Seo et al discloses the touch sensing device of claim 8, wherein, when transmission ready data is applied to the second bus during a period in which communication deactivation data is applied through the third bus, the touch controller operates in the read request mode. Chung et al (Fig 4 and Par 0084-0088) discloses communications interface between the touchscreen driver circuit and the micro control unit using serial peripheral interface (SPI) (i.e. bus)

As in claim 11, Chung et al in view of Seo et al discloses the touch sensing device of claim 10, wherein: the communication deactivation data is transmitted from the touch controller to the first and second read-out ICs; and the transmission ready data is transmitted to the touch controller from at least one of the first and second read-out ICs. Chung et al (Fig 4 and Par 0084-0088) discloses communications interface between the touchscreen driver circuit and the micro control unit using serial peripheral interface (SPI) (i.e. bus)

As in claim 12, Chung et al in view of Seo et al discloses the touch sensing device of claim 8, wherein the first and second read-out ICs share the third bus. Seo et al (Fig 8-9 and Par 0099) discloses connection between touch controller (i.e. MCU) and touch driver ROIC wherein in this two-way communication interface, one MCU 120 and a plurality of SRICs (or ROICs) are connected in a multi-point form sharing a pair of bus lines.

As in claim 13, Chung et al in view of Seo et al discloses the touch sensing device of claim 12, wherein the first and second read- out ICs share the first and second buses. Seo et al (Fig 8-9 and Par 0099) discloses connection between touch controller (i.e. MCU) and touch driver ROIC wherein in this two-way communication interface, one MCU 120 and a plurality of SRICs (or ROICs) are connected in a multi-point form sharing a pair of bus lines.

As in claim 14, Chung et al in view of Seo et al discloses the touch sensing device of claim 9, wherein the touch controller operates as a master and the first and second read-out ICs operate as slaves according to a serial peripheral interface (SPI) protocol. Chung et al (Fig 4 and Par 0082,0084) discloses communications interface between the touchscreen driver circuit  and the micro control unit using serial peripheral interface (SPI) wherein the touch controller (MUC) operates as a master and read-out ICs (i.e. touchscreen driver circuit ) operate as slaves according to (SPI) protocol.

Allowable Subject Matter
13.        Claim(s) 2, 5, 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Prior art of record singularly or in combination thereof  fails to disclose touch driver having converter that is configured to convert touch sensing data of binary symbol into ternary symbol touch sensing data and transmits said data to touch controller.

Conclusion

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                            09/24/2022